Caasel2020at\C 60605 KEIDGmouere ai? Fie Ge ise Pepe i af46

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Denise Anne Crooker, Plaintiff Docket Number:

v.
George J. Tessitore,
George Weitz,
Shaun Flynn,
Pennsylvania State Police,
Gerri Papillon, Jury Trial Demanded
Camp Papillon Animal Shelter, Inc.,
Pocono Peak Veterinary Center,
Samantha Thompson, V.M.D.

COMPLAINT

Plaintiff Denise Anne Crooker, by and through her attorney, Elizabeth
Anderson, Esquire, files the within Complaint against the Defendants and alleges as
follows:

A. THE PARTIES

1. Plaintiff Denise Anne Crooker, (hereinafter “Plaintiff’), is an adult
individual currently residing at 752 Toll Road, Chestnuthill Township, Effort,
Monroe County, Pennsylvania.

23 At all times relevant hereto, Plaintiff is and was the owner of the

seven dogs and one rabbit that are the subject of this litigation.

3. Atall times relevant hereto, Defendant George J. Tessitore
Caasel2020at.0 60605 KEIDGmouerera i? FrieeOCEOMs220 Penge 2ctf466

(hereinafter “Defendant Tessitore”) had a business address at the Pennsylvania State
Police Fern Ridge station of 127 Parkside Avenue, Blakeslee, Monroe County,
Pennsylvania.

4. It is upon Plaintiff's reasonable information and belief that at all
times relevant hereto, Defendant Tessitore was and is an employee, agent, and/or
servant of the Pennsylvania State Police.

a At all times relevant hereto, Defendant Tessitore acted in his official
capacity as an employee, agent, and/or servant of Defendant Pennsylvania State
Police.

6.  Atall times relevant hereto, Defendant Tessitore was acting under
color of state law when he deprived the Plaintiff of her constitutional rights and the
other rights asserted herein.

ds At all times relevant hereto, Defendant George Weitz (hereinafter
“Defendant Weitz”) is believed to have had a business address at the Pennsylvania
State Police Fern Ridge station of 127 Parkside Avenue, Blakeslee, Monroe County,
Pennsylvania.

8. It is upon Plaintiff's reasonable information and belief that at all
times relevant hereto, Defendant Weitz was and is an employee, agent, and/or servant
of the Pennsylvania State Police.

9. At all times relevant hereto, Defendant Weitz acted in his official
Caasel2020at\C60605JEIDGmouere ai? Fieve eD Page saif4ss

capacity as an employee, agent, and/or servant of Defendant Pennsylvania State
Police.

10. Atall times relevant hereto, Defendant Weitz was acting under
color of state law when he deprived the Plaintiff of her constitutional rights and the
other rights asserted herein.

11.  Atall times relevant hereto, Defendant Shaun Flynn (hereinafter
“Defendant Flynn”) had a business address at the Pennsylvania State Police Fern
Ridge station of 127 Parkside Avenue, Blakeslee, Monroe County, Pennsylvania.

12. Itis upon Plaintiffs reasonable information and belief that at all
times relevant hereto, Defendant Flynn was and is an employee, agent, and/or servant
of the Pennsylvania State Police.

13. At all times relevant hereto, Defendant Flynn acted in his official
capacity as an employee, agent, and/or servant of Defendant Pennsylvania State
Police.

14. Atall times relevant hereto, Defendant Flynn was acting under
color of state law when he deprived the Plaintiff of her constitutional rights and the
other rights asserted herein.

15. Atall times relevant hereto, Defendant Pennsylvania State Police
(hereinafter “Defendant P.S.P.”) employed, instructed, supervised and/or directed

Defendants Tessitore, Weitz and Flynn who were responsible for the undertaking
 

sgel2020atOON6OSJKEIDOmonerdt O17 FrikeOROAES2OD PeayeHaitdes

investigation into a complaint concerning animals at 752 Toll Road, Effort, the
collection, unlawful retention, conversion and disposition of evidence and the
Plaintiff's property and the subsequent failed and unlawful prosecution of Plaintiff
without the requisite probable cause.

16.  Atall times relevant hereto, Defendants P.S.P., Tessitore, Weitz and
Flynn, as part of both their independent and joint responsibilities and duties owed to
Plaintiff were responsible for ensuring that Plaintiff was to be investigated and
prosecuted without violating her constitutional rights or other rights belonging to
Plaintiff under federal or state law.

17. Atall times relevant hereto, Defendant Gerri Papillon (hereinafter
“Defendant Papillon) was and is the President of the Board of Directors and/or a
director, officer or manager of Camp Papillon Animal Shelter, Inc., formerly known
as Camp Papillon Pet Adoption and Rescue, Inc.

18. Atall times relevant hereto, Defendant Papillon had a business
address of 128 Brainerd Lane, Stroudsburg, Monroe County, Pennsylvania.

19. It is upon Plaintiff's reasonable information and belief that at all
times relevant hereto, Defendant Papillon was and is an employee, agent, volunteer,
operator, manager and/or servant of Defendant Camp Papillon.

20. At all times relevant hereto, Defendant Papillon acted in her official

capacity as an employee, agent, director, officer, volunteer, operator, manager and/or
Cassel20atGO06OSJEIDGmmerta17 FiiOpUBAD Page datas

servant of Defendant Camp Papillon.

21.  Atall times relevant hereto, Defendant Papillon was acting under
color of state law and in conjunction with and in joint participation with the
municipal and state actors when she deprived the Plaintiff of her constitutional rights
and the other rights asserted herein.

22. Atall times relevant hereto, Defendant Papillon employed,
instructed, supervised and/or directed other Defendants who were responsible for
their roles in the joint investigation into a complaint concerning animals at 752 Toll
Road, Effort, the collection, unlawful retention, conversion and disposition of
evidence and the Plaintiff's property and the subsequent failed and unlawful
prosecution of Plaintiff without the requisite probable cause.

23.  Atall times relevant hereto, Defendant Camp Papillon Animal
Shelter, Inc., (hereinafter “Defendant Camp Papillon”) is and was a domestic non-
profit, non-stock corporation bearing entity number 3306891 with a business address
of 128 Brainerd Lane, Stroudsburg, Monroe County, Pennsylvania.

Said Defendant was formerly known as Camp Papillon Pet Adoption and Rescue, Inc.

24.  Atall times relevant hereto, Defendant Camp Papillon operated an
animal shelter at the Brainerd Lane location which, inter alia, houses, dogs, cats and
other small animals.

25.  Atall times relevant hereto, Defendant Camp Papillon employed,
C@asel302cate60604SJJEIDGmoneréra i? AribetiGaglhs20D Peappecoaif46s

participated with, instructed, supervised and/or directed other Defendants named
herein in their roles during the joint investigation into a complaint concerning animals
at 752 Toll Road, Effort, the collection, unlawful retention, conversion and
disposition of evidence and Plaintiff's property and the subsequent failed and
unlawful prosecution of Plaintiff without the requisite probable cause.

26.  Atall times relevant hereto, Defendant Camp Papillon, as part of both
its independent and joint responsibilities and duties owed to Plaintiff, was responsible
for ensuring that Plaintiff was not to be deprived of her constitutional rights to own
and/or possess the animals that are the subject of this litigation, and to not convert or
destroy any animal which is the subject of this litigation in violation of Plaintiff's
constitutional rights or other rights belonging to Plaintiff under federal or state law.

27. Atall times relevant hereto, Defendant Pocono Peak Veterinary
Center (hereinafter “Defendant Pocono Peak”) employed, instructed, supervised
and/or directed its individual employees, agents, servants or workmen and is
responsible for its role in the events described herein, including, without limitation,
the collection, unlawful retention, conversion and disposition of evidence and
Plaintiff's property.

28.  Atall times relevant hereto, Defendant Pocono Peak, as part of both
its independent and joint responsibilities and duties owed to Plaintiff, was responsible

for its role in ensuring that Plaintiff was to be investigated and prosecuted without
Caasel2020at\C 60605 JEIDGmouere ai? Fite Geeis2D Pepe 77 aif46

violating her constitutional rights or other rights belonging to Plaintiff under federal
or state law and without converting Plaintiff's animals and destroying at least one of
her dogs.

29. Atal times relevant hereto, Defendant Pocono Peak was acting under
color of state law and in conjunction with and in joint participation with the
municipal and state actors and other Defendants when it deprived the Plaintiff of her
constitutional rights and the other rights asserted herein.

30. Itis upon Plaintiff's reasonable information and belief that at all
times relevant hereto, Samantha Thompson, V.M.D., (hereinafter “Defendant
Thompson”) was and is the owner, operator, employee, agent, and/or servant of
Pocono Peak Veterinary Center, located at 2149 West Main Street, Stroudsburg,
Monroe County, Pennsylvania.

31. Atall times relevant hereto, Defendant Thompson acted in her official
and professional capacity as a veterinarian licensed to practice in Pennsylvania and
as the owner, operator, employee, agent, and/or servant of Defendant Pocono Peak
Veterinary Center.

32.  Atall times relevant hereto, Defendant Thompson employed,
instructed, supervised and/or directed her individual employees, agents, servants or
workmen and is responsible for her role in the events described herein, including,

without limitation, the collection, unlawful retention, conversion and disposition of
Caasel02¢atCO060S5JEIDGmoneréa17 FribetCOUEB2ED Page Bost4E5

evidence and Plaintiffs property.

33. Atall times relevant hereto, Defendant Thompson was acting under
color of state law and in conjunction with and in joint participation with the
municipal and state actors and other Defendants when she deprived the Plaintiff of
her constitutional rights and the other rights asserted herein.

34. Atall times relevant hereto, Defendant Thompson was responsible
for her role in the joint investigation into a complaint concerning animals at 752 Toll
Road, Effort, the collection, unlawful retention, conversion, destruction, and
disposition of evidence and Plaintiff's property and the subsequent failed and
unlawful prosecution of Plaintiff without the requisite probable cause.

35. Atall times relevant hereto, Defendants P.S.P. and Pocono Peak,
through its officers, supervisors, management, Board of Directors, and agents, did
ratify, endorse, and approve of the courses of action of their respective employees,
agents, volunteers, servants, directors ad officers and conspired with them to commit
the violations alleged herein.

36. Atall times relevant hereto, the Defendants were acting in concert
and conspired to illegally and wrongfully deprive Plaintiff of her constitutional rights
and property in violation of Section 1983 and various other federal and state laws.

37. The Defendants also conspired to maliciously prosecute and abuse the

legal process as to Plaintiff as more fully described below.
Ca@asel302cate60604SJJEJIDGmoneréra i? AribetiGaglRs2D PeappeDaif46s

38. The municipal and non-municipal Defendants each acted in concert
with each other in participated jointly in all or some of the events described herein.
39. The Defendants were all acting as the agents of each other in the
perpetration of the acts contained in this Complaint.
B. JURISDICTION AND VENUE

40. This action is brought pursuant to 42 U.S. Code Section 1983.
Jurisdiction is based upon 28 U.S. Code Sections 1331 and 1341(1), (3) and (4), and
1343(a)(3) and 1343(a)(4) as this Complaint includes claims under not only Section
1983 but Section 1985 with the invocation of relief pursuant to Section 1988. Plaintiff
further invokes supplemental jurisdiction under 28 U.S. Code Section 1376(g) which
enables this Court to hear and decide claims raised under state law as they arise out
of the same nucleus of operative facts.

Venue is proper in the Middle District of Pennsylvania pursuant to 28 U.S.
Code Section 1391(b)(2) as this is the judicial district in all or most of the parties
reside, and in which a substantial part of the events, acts and omissions giving rise
to the claims stated herein occurred.

C. STATEMENT OF FACTS

41. Asof September 19, 2018, Plaintiff was the owner but not the

caretaker of and did not have a duty of care to seven dogs and one rabbit which were

located at 752 Toll Road, Effort, Monroe County, Pennsylvania. 752 Toll Road is a
C@aselR2cate6060SJJEIDGmoanerérai7 AiestCReies20D Feappe 1Dcbf465

private home.

42. As ofSeptember 19, 2018, Plaintiff was not living at the 752 Toll
Road property.

43. As of September 19, 2018 Plaintiff was the owner of the residence
located at 752 Toll Road pursuant to a Supplemental Needs Trust.

44. Onor about September 19, 2018, Defendant Papillon went to 752
Toll Road in response to a call regarding dogs at that property.

45. Defendant Papillon is a civilian and has no law enforcement authority.

46. Atthe Plaintiff's preliminary hearing, Defendant Papillon testified that
she looked at one or more dogs outside the home and knocked on the door.

47. Defendant Papillon further testified that when noone answered,
Defendants Papillon and Camp Papillon called the police.

48. On September 19, 2018, Defendants Tessitore and Weitz went to the
Plaintiff's residence at 752 Toll Road regarding those same dogs.

49. Plaintiff was not present at the property.

50. Defendant P.S.P. contacted the Papillon Defendants because the P.S.P.
did not have housing for the animals.

51. On September 20, 2018, Defendants Gerri Papillon and/or Defendant
Camp Papillon went back to the Toll Road property with members of Defendant

P.S.P., including, without limitation, Defendant Flynn.
C@asclD2catCGdeSSJJEIDGmimert G17 Filet OVMBZD Page 1 wt4e

52. On that day, being September 20, 2018, Defendant Flynn obtained
and executed a search warrant for the 752 Toll Road property. A copy of the search
warrant and inventory are attached hereto, marked as Exhibit “A” and is incorporated
herein by reference.

53. The application for a search warrant filed by Defendants P.S.P. and

Flynn did not establish probable cause that Plaintiff had committed any crime
described in the warrant.

54. The language contained in the search warrant affidavit does not describe
one or more violations of the Pennsylvania Crimes Code committed by the Plaintiff.

55. The language contained in the search warrant affidavit is often
subjective and does not describe one or more violations of the Pennsylvania Crimes
Code committed by the Plaintiff.

56. Some ofthe language in the search warrant affidavit materially conflicts
with language in the affidavit which is part of the criminal complaint.

57. |The search warrant affidavit cites 18 Pa.C.S. Section 5553 which claims

to permit the humane destruction of seized animals that are found to be disabled,
injured or diseased beyond reasonable hope of recovery.

58. This language was deemed to be unconstitutional and a violation of an
animal owner’s due process rights in his or her property in the case of Commonwealth

v. Gonzalez, 403 Pa. Super. 157 (Pa. 1991) citing the former Crimes Code section on
Caasels020atve6060SNEIDGmourre a7 AriésvCRe1Es220 Reape li2chi46s

search warrants, 18 Pa.C.S. Section 5511(j).

59. The search warrant application seeks to remove “Any and all animals to
include alive, dead, born, or unborn that could be victims of Title 18 Section 5532
Neglect of Animals, Section 5533 Cruelty to Animal [sic], or Section 5534 Aggravted
[sic] Cruelty to Animals.” Said language is overly broad and unconstitutionally
vague.

60. One, some or all of the property seized by Defendants P.S.P. and Flynn
did not constitute evidence of a past or ongoing crime as to the Plaintiff.

61. Defendants P.S.P. and Flynn exceeded the scope of the warrant by
seizing animals that did not constitute evidence of a past or ongoing crime committed
by the Plaintiff.

62. Plaintiff believes that Defendants P.S.P. and Flynn exceeded the scope
of the warrant by having the Papillon Defendants present at the search warrant scene.

63. As aresult of the search warrant, Defendants Flynn and P.S.P. seized
seven dogs and one rabbit.

64. Custody of the animals was transferred from Defendants Flynn and
P.S.P. to Defendants Papillon and Camp Papillon at the scene.

65. Thereafter, Defendants P.S.P., Flynn and Tessitore failed and/or refused
to take, supervise, monitor or act as a proper evidence custodian of the animals and

as the investigating officer.
C@asel2catWOdGSSJSEIDGmmertai7 Fit OWUBZD Page 13 046

66. According to testimony at the Plaintiff's preliminary hearing, the
Papillon Defendants took the animals to Defendant Pocono Peak and thereafter, the
animals were brought back to Defendant Camp Papillon’s shelter.

67. On or about October 31, 2018, Defendant Tessitore, in his capacity as
the arresting officer and on behalf of Defendant P.S.P., filed criminal charges against
Plaintiff charging her with various felony, misdemeanor and summary offenses
regarding the animals seized from 752 Toll Road in Effort. See a copy of the Criminal
Complaint which is attached hereto, marked as Exhibit “B” and is incorporated
herein by reference..'

68. Bail was set at $5,000.00 unsecured and a fingerprint order was issued
for Plaintiff.

69. Some of the charges required a mens rea of intentionally, knowingly
and/or recklessly violating the Pennsylvania Crimes Code.

70. Several of the misdemeanor and summary counts required that Plaintiff
have a duty of care to the animals in question regardless of ownership. To have a duty
of care, Plaintiff had to be present at the Toll Road property.

71. At or about the preliminary hearing on January 18, 2019, the

 

' At one or more points, the criminal complaint filed by Defendant Tessitore against
Plaintiff accuses Aaron Martin Peters, not Plaintiff, of various Crimes Code violations, to wit,
Sections 5532(a), a misdemeanor, Section 5533(a), a summary offense and Section 5532(a), a
summary. See a copy of the Criminal Complaint which is attached hereto, marked as Exhibit “B”
and which is incorporated herein by reference.
Caasels020atO6060SNEIDGmourretrai7 AriésCe1Es220 Reape Mot i466

Commonwealth attempted to add conspiracy counts to the charges pending against
Plaintiff.

72. Defendant Tessitore admitted during the preliminary hearing on the
underlying criminal charges against Plaintiff that the home’s occupant, Aaron Peters,
indicated that his wife (meaning the Plaintiff), was not present at the home.

73. Atthe preliminary hearing, Defendant Tessitore further admitted that he
did not investigate how long Plaintiff had not been living at 752 Toll Road.

74. The Commonwealth was precluded from introducing any veterinary
testimony due to its inability to establish Dr. Chirstine Bongiorno’s unavailability. Dr.
Bongiorno is believed to have been an employee of Defendant Pocono Peak at all
relevant times hereto.

75. The Commonwealth was unable to establish the requisite mens rea or

Plaintiff's duty of care to the seized animals and attempted to impose criminal
liability on the ground that Plaintiff was an alleged owner of the animals, instead of
imposing liability upon the individual with the duty of care as is mandated by Section
5532 of the Pennsylvania Crimes Code.

76. The Commonwealth was unable to establish a prima facie case against
Plaintiff.

77. All of the charges pending against Plaintiff were dismissed at the

preliminary hearing on January 18, 2019.
Caasels020at\e60605NEIDGmouere 817 Fie C 2D Peage li aif4ss

78. Atthe preliminary hearing, it was learned that one of the dogs, while in
the Defendants’ custody, was euthanized without obtaining Plaintiff's consent or a
court order. Her name was Elizabeth (formerly Kelly).

79. Defendant Tessitore confirmed that he did not obtain Plaintiff's consent
or a court order permitting the euthanasia of Elizabeth even though he was the
arresting officer during is testimony at the preliminary hearing.

80. Defendant Tessitore further testified that he did not destroy the dog.

81. Defendant Papillon testified at the January 18, 2019 preliminary hearing
that it was a veterinary decision to have Elizabeth put down.

82. Defendant Papillion further testified at the January 18, 2019
preliminary hearing that she authorized the euthanasia of Elizabeth without first
obtaining a court order.

83. Defendant Papillon also testified that she did not contact Plaintiff
prior to euthanizing Elizabeth because she did not know that Plaintiff existed at that
time.

84. Before leaving the Magistrate’s court after the preliminary hearing,
the undersigned asked Defendant Papillon for the return of Plaintiff's animals.
Defendant Papillon refused to do so.

85. Dogs are personal property under Pennsylvania law.

86. On January 29, 2019, the undersigned sent a letter to Defendants
Caasel3020at\C 60605 NEIDGmouere ai? Fie C 2D Peape li aif46

Papillon and Camp Papillon demanding the return of the remaining six dogs and the
rabbit that were seized on September 20, 2018. No reply was received to said letter.
A copy of the letter is attached hereto, marked as Exhibit “C” and is incorporated
herein by reference.

87. Subsequently, the undersigned was contacted by an attorney for
Defendants Papillon and Camp Papillon. Despite communications between counsel,
the Papillon Defendants refused to return Plaintiffs animals. A copy of a letter from
the undersigned dated December 27, 2019 is attached hereto, marked as Exhibit
“DP” and is incorporated herein by reference.

88. To this day, Plaintiff's animals have not been returned by any or all of

the Defendants.
COUNT I - CLAIM UNDER 42 U.S.C. SECTION 1985: CONSPIRACY

PLAINTIFF v. ALL DEFENDAN

89. Plaintiff incorporates the allegations contained in paragraphs 1 through
88, inclusive, as through fully set forth herein.

90. The Defendants named herein conspired with one another and with
third parties to deprive, either directly or indirectly, the Plaintiff of the equal
protection of the laws, including, but not limited to, violations of her fourth, fifth, and
fourteenth amendment rights under the United States Constitution.

91. Twoor more of the Defendants acted in combination and with a
C@asel320atO6060SJJEIDOmonerér ai? AriestiGeeis20D Pepe 11/7 ob f466

common purpose to do an unlawful act, i.e., the illegal seizure of Plaintiffs property
in violation of the Fourth Amendment, the unlawful retention and conversion of her
property, the deprivation of her property without due process, and the illegal and
malicious prosecution of Plaintiff without probable cause.

92. Alternatively, two or more Defendants acted in combination and with a
common purpose to do a lawful act in an unlawful manner, i.e., the illegal seizure and
retention of Plaintiff's property and the illegal and malicious prosecution of Plaintiff
without probable cause.

93. Alternatively, two or more Defendants acted in combination and with a
common purpose for an unlawful purpose, i.e., the illegal seizure of Plaintiff's
property in violation of the Fourth Amendment, the unlawful retention and
conversion of her property, the deprivation of her property without due process, and
the illegal and malicious prosecution of Plaintiff without probable cause.

94. The Defendants each committed overt acts in furtherance of the
conspiracy, including, without limitation, the cursory and inadequate investigation
of a complaint concerning dogs at 752 Toll Road, the application for and execution
of a search warrant for said property without probable cause as to the Plaintiff, the
initiation of criminal charges against Plaintiff without probable cause, the attempt to
add conspiracy charges at the last minute which were unsupported by the facts and

the illegal retention and conversion of Plaintiffs dogs and the destruction of at least
C@asel320atO 6060S JJEJIDOmonerérai7 FriestiGeeis20D Pepe 1B cbf466

one of her dogs.

95. Asaresult of said conspiracy, Plaintiff has been injured and unlawfully
deprived of her property, i.e., her dogs and rabbit, has not received due process of
law, has had to expend funds to defend herself against the underlying criminal
charges, has been subject to the stresses of the criminal process, and her privacy
interests have been invaded.

96. Asa direct result of the conspiracy which led to these deprivations of
her constitutional rights and property interests, Plaintiff has been forced to incur and
expend sums for legal fees and expenses to defend the charges filed against her, has
lost the value and the enjoyment of these animals, all to her detriment.

97. The actions taken by the Defendants named herein were wilful,
malicious, deliberate, intentional and outrageous.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter
judgment in her favor and against the Defendants as prayed for in this Complaint,
including, but not limited to, actual, consequential, treble and punitive damages as
well as damages for pain and suffering, attorneys’ fees pursuant to 42 Pa.C.S.

Section 1988 and such additional relief as this Honorable Court may deem

appropriate.
COUNT II - CLAIM UNDER 42 U.S.C. SECTION 1983:
F and F MENDMENT VIOLATIO

PLAINTIFF v. ALL DEFENDANTS
C@asel20atWOIGSSJJEIDGmmerdtai7 FiltiOVUBZD Pape 19 aff 45

98. Plaintiff incorporates paragraphs | through 97, inclusive of this
Complaint as though fully set forth herein.

99. Defendants violated Plaintiff's Fifth and Fourteenth Amendment rights
and deprived her of her constitutional protections as codified in 42 U.S.C. Section
1983 in that:

(1) Defendants P.S.P., Tessitore, Flynn and Weitz improperly and
inadequately investigated the subject complaint regarding dogs at 752
Toll Road in Effort;

(2) Defendants P.S.P., and Tessitore prosecuted and continued to
prosecute a criminal case in which they knew or should have known
that Plaintiff had not been present at the Toll Road property on
September 19, 2018 and for periods of time before that;

(3) Defendants P.S.P., Tessitore and Flynn failed to investigate where
Plaintiff was living prior to September 19, 2018;

(4) That the P.S.P., Tessitore and Flynn knew that they had to establish
a duty of care and the requisite mens rea needed to state all of the
elements of the offenses for which Plaintiff was charged;

(5) Defendants P.S.P., Flynn, Papillon and Camp Papillon seized and
then retained Plaintiff's animals without the requisite probable cause in

the search warrant;
CaaselS020at\C6060S5NEIDGmouerd 817 Fie iS2D PeapeaDat4ss

(6) The allegations in the search warrant executed by Defendants P.S.P.
and Flynn were inconsistent in several material respects with the
allegations in the Criminal Complaint;

(7) Defendants P.S.P. and Tessitore filed criminal charges against
Plaintiff without the requisite probable cause;

(8) Defendants P.S.P., Tessitore, Flynn, Weitz, Papillon and Camp
Papillon have refused to return Plaintiff's animals upon the dismissal of
charges against her, thus depriving her of a constitutionally protected
property interest;

(9) The search warrant affidavit cites 18 Pa.C.S. Section 5553 which
claims to permit the humane destruction of seized animals that are found
to be disabled, injured or diseased beyond reasonable hope of recovery.
(10) This language was deemed to be unconstitutional and a violation of
an animal owner’s due process rights in his or her property in the case
of Commonwealth v. Gonzalez, 403 Pa. Super. 157 (Pa. 1991) citing the
former Crimes Code section on search warrants, 18 Pa.C.S. Section
5511(j).

(11)The search warrant application seeks to remove “Any and all
animals to include alive, dead, born, or unborn that could be victims of

Title 18 Section 5532 Neglect of Animals, Section 5533 Cruelty to
Caasels020atvO6060SNEIDGmourrerai7 AriésCe1Es220 Fea obf4es

Animal [sic], or Section 5534 Aggravted [sic] Cruelty to Animals.” Said
language is overly broad and unconstitutionally vague.

(12) Defendants P.S.P., Tessitore, Papillon, Camp Papillon, Pocono
Peak and Thompson, upon Plaintiff's reasonable belief, have euthanized
or directed, approved, and/or ratified the euthanasia of the dog named
Elizabeth without consent or a due process hearing, thus depriving
Plaintiff of a constitutionally protected property interest.

100. Asadirect result of the above acts, omissions and conduct as described
herein, the P.S.P. Defendants and Papillon Defendants were able to remove Plaintiff's
animals.

101. Asadirect result of the above acts, omissions and conduct as described
herein, Plaintiff was and continues to be deprived of her property without due process
of law and in violation of her Fifth and Fourteenth Amendment rights and other rights
belonging to her under federal or state law.

102. Asa direct result of these deprivations of her constitutional rights and
property interests, Plaintiff has been forced to incur and expend sums for legal fees
and expenses to defend the charges filed against her, has lost the value and
enjoyment of these animals, all to her detriment.

103. The actions taken by the Defendants named herein were wilful,

malicious, deliberate, intentional and outrageous.
Caasels020atxe 60605 NEIDGmruere 817 Fie C ie Peapez2 aia

WHEREFORE, Plaintiffrespectfully requests that this Honorable Court enter
judgment in her favor and against the Defendants as prayed for in this Complaint,
including, but not limited to, actual, consequential, treble and punitive damages as
well as damages for pain and suffering, attorneys’ fees pursuant to 42 Pa.C.S.
Section 1988 and such additional relief as this Honorable Court may deem
appropriate.

COUNT III - CLAIM UNDER 42 U.S.C. SECTION 1983:
F TH TE MENTS
PLAINTIFF v. DEFENDANTS P.S.P., TESSITORE,

FLYNN, PAPILLON AND CAMP PAPILL

104. Plaintiffincorporates the allegations contained in paragraphs | through
103, inclusive, as through fully set forth herein.

105. The application for a search warrant filed by Defendants P.S.P. and
Flynn did not establish probable cause that Plaintiff had committed any crime
described in the warrant.

106. The language contained in the search warrant affidavit does not
describe one or more violations of the Pennsylvania Crimes Code against the
Plaintiff.

107. The language contained in the search warrant affidavit is often

subjective and does not describe one or more violations of the Pennsylvania Crimes

Code against the Plaintiff.
C@aselR2cate6060SJJEIDGmoanerérai7 AriestiCReies20D Feappe2Z23cbf465

108. Some of the language in the search warrant affidavit materially
conflicts with language in the affidavit which is part of the Criminal Complaint.

109. The search warrant affidavit cites 18 Pa.C.S. Section 5553 which
claims to permit the humane destruction of seized animals that are found to be
disabled, injured or diseased beyond reasonable hope of recovery.

110. This language was deemed to be unconstitutional and a violation of an
animal owner’s due process rights in his or her property in the case of
Commonwealth v. Gonzalez, 403 Pa. Super. 157 (Pa. 1991) citing the former Crimes
Code section on search warrants, 18 Pa.C.S. Section 551 1(j).

111. The search warrant application seeks to remove “Any and all animals
to include alive, dead, born, or unborn that could be victims of Title 18 Section 5532
Neglect of Animals, Section 5533 Cruelty to Animal [sic], or Section 5534
Aggravted [sic] Cruelty to Animals.” Said language is overly broad and
unconstitutionally vague.

112. One, some or all of the property seized by Defendants P.S.P. and Flynn
did not constitute evidence of a past or ongoing crime.

113. Defendants P.S.P. and Flynn exceeded the scope of the warrant by
seizing animals that did not constitute evidence of a past or ongoing crime.

114. Defendants P.S.P. and Flynn exceeded the scope of the warrant by

having the Papillon Defendants present.
Caasel3020at.C6060SNEIDGmouere 817 Fie C 2D Peagpe2half46s

115. Theresultant search conducted by Defendants P.S.P. and Flynn violated
Plaintiff's Fourth and Fourteenth amendment rights

116. Asadirect result of these deprivations of her constitutional rights and
property interests, Plaintiff has been forced to incur and expend sums for legal fees
and expenses to defend the charges filed against her, has lost the value of her animals
and the enjoyment of their animals, all to her detriment.

117. The actions taken by the Defendants named herein were wilful,
malicious, deliberate, intentional and outrageous.

WHEREFORE, Plaintiffrespectfully requests that this Honorable Court enter
judgment in her favor and against the Defendants as prayed for in this Complaint,
including, but not limited to, actual, consequential, treble and punitive damages as
well as damages for pain and suffering, attorneys’ fees pursuant to 42 Pa.C.S.
Section 1988 and such additional relief as this Honorable Court may deem
appropriate.

COUNT IV - SUPERVISION, TRAINING,

and P.S.P.’s POLICIES, PATTERN AND PRACTICE
PLAINTIFF v. DEFENDANT P.S.P.

118. Plaintiffincorporates the allegations contained in paragraphs | through
117, inclusive, as though fully set forth herein.
119. At all times relevant hereto, Defendant P.S.P. was and is still

responsible for and had a duty to properly respond, investigate and where
Caasel3020atxC 6060S NEIDGmeurrerhi7 FrIeBCEIMES22D Paap atoaif46s

appropriate, prosecute various alleged offenses under the Pennsylvania Crimes Code.

120. At all times relevant hereto, Defendant P.S.P. knew or should have
known through Defendants Tessitore and Flynn, that search warrant and later, the
criminal charges against the Plaintiff were instituted without probable cause.

121. Atall times hereto, Defendants P.S.P., Tessitore and Flynn were acting
under the color of state law.

122. At all times relevant hereto and despite its duty to do so, Defendant
P.S.P. failed to properly observe, monitor, train, supervise, and educate the
individual Defendants, including Defendants Tessitore and Flynn, in the proper
investigation and prosecution of suspected cases of animal abuse.

123. Atall times relevant hereto, and despite its duty to do so, Defendant
P.S.P. failed to properly take appropriate steps to prevent the (1) unlawful searches
and seizures of property regarding individuals such as and including Plaintiff; (2) the
unlawful deprivations of property belonging to individuals such as and including
Plaintiff; (3) the prosecution of individuals such as and including Plaintiff without
probable cause; and (4) the unlawful destruction of property belonging to individuals
such as and including Plaintiff.

124. Defendant P.S.P., has encouraged, tolerated, ratified and has been
deliberately indifferent to certain patterns, practices, and customs as well as the need

for more or different training, supervision, investigation, supervision, or monitoring
C@aselR2cate6060SJJEIDGmonerérai7 AiestiCReies2ED Feappe2t6cbf465

of its personnel who are conducting criminal investigations and prosecuting
suspects.

125. Defendant P.S.P.’s encouragement, toleration, ratification and
deliberate indifference to the aforesaid patterns and conditions created a significant
and appreciable risk that its personnel would not investigate suspected complaints
of animal cruelty properly and adequately.

126. Through Defendant P.S.P.’s encouragement, toleration, ratification and
deliberate indifference to the aforesaid patterns and conditions, said Defendant
exhibited reckless disregard and wilful, wanton and deliberate indifference to
Plaintiff's constitutional, federal and state rights and her property interests in the
seized animals.

127. Defendant P.S.P.’s encouragement, toleration, ratification and
deliberate indifference to the aforesaid patterns and conditions caused the violations
of Plaintiffs constitutional, federal and state rights and her property interests in the
seized animals and the unnecessary and wanton infliction of stress and mental

anguish and the incursion of funds to defend herself in the criminal process.

WHEREFORE, Plaintiffrespectfully requests that this Honorable Court enter
judgment in her favor and against the Defendants as prayed for in this Complaint,
including, but not limited to, actual, consequential, treble and punitive damages as

well as damages for pain and suffering, attorneys’ fees pursuant to 42 Pa.C.S.
Caasels020at.C 6060S NEIDGmouere 817 Fie G 2D Penge 27 aif46

Section 1988 and such additional relief as this Honorable Court may deem

appropriate.

V-MALI P ECUTION
LAINTIFF v. DEFENDANTS P.S.P., FLYNN and TE ORE

128. Plaintiff incorporates the allegations contained in paragraphs |
through 127, inclusive, as though fully set forth herein.

129. The Defendants named in this Count are all state actors.

130. Defendants P.S.P and Tessitore initiated the within-named criminal
proceeding against the Plaintiff.

131. Defendant Flynn obtained a search warrant as part of the malicious
prosecution of Plaintiff which lacked the requisite probable cause.

132. The criminal case terminated in Plaintiff's favor when the charges
were dismissed at the preliminary hearing.

133. The criminal case against Plaintiff was initiated without probable
cause.

134. Defendants P.S.P., Flynn and Tessitore acted maliciously or for a
purpose other than bringing the Plaintiff to justice.

135. Asadirect and proximate result of said Defendants’ actions, the
Plaintiff was subject to a significant deprivation of pretrial liberty in that her court
appearance was secured by means of bail and/or bail conditions, Plaintiff was

fingerprinted, a criminal complaint was issued against her and she had to spent
Caasel3020at.8 6060S NEIDGmeuerer hi FrIeBUCESMES2D Peapeceaif46s

funds to defend herself in the criminal proceedings.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court
enter judgment in her favor and against the Defendants as prayed for in this
Complaint, including, but not limited to, actual, consequential, treble and
punitive damages as well as damages for pain and suffering, attorneys’ fees
pursuant to 42 Pa.C.S. Section 1988 and such additional relief as this Honorable
Court may deem appropriate.

COUNT VI - CONVERSION
PLAINTIFF v. DEFENDANTS P.S.P., TESSITORE, PAPILLI
IL P AK D MPSO

136. Plaintiff incorporates the allegations contained in paragraphs 1
through 135, inclusive, as though fully set forth herein.

137. At all times relevant hereto, Plaintiff was and is still the owner of the
seven animals seized by the P.S.P. and Papillon Defendants and was and still is
entitled to possess them.

138. Animals are property under Pennsylvania Law.

139. Defendants deprived Plaintiff of her possession of the seven animals
mentioned herein without her consent and without lawful justification.

140. The animals seized and converted by the Defendants are:

A. An adult female boxer/pit bull terrior type black and brindle dog

B. A labrador mixed breed neutered male dog.
C. A female pitbull terrier/labrador type adult dog.
Caasel3020atxC 6060S DEIDGmeousrer 817 FrIeBOCESMES2D Paap 2Boaii46s

D. A neutered male black chow chow and pit bll terrier type mixed
breed adult dog.

E. A white spayed female pomeranian type dog.

F. A male pitbull terrier/labrador type mixed breed adult dog.

G. A male pitbull terrier/labrador type mixed breed adult dog.

H. One white adult female rabbit.

141. Defendants, individually and/or jointly, exercised dominion and
control over these animals without Plaintiff's consent and without lawful
justification in various ways, including, without limitation:

a. Refusing to return or release these animals to Plaintiff despite
repeated requests and demands;

b.  Euthanizing at least one dog referred to as Elizabeth.

c. Upon reasonable belief, Plaintiff asserts that unnecessary
treatments may have been provided to her animals without her
knowledge or consent; and

e. Such other acts, omissions, statements or conduct as will be
brought forth at trial.

142. Defendants, individually and/or jointly, intentionally, wrongfully
and illegally attempted to deprive Plaintiff of her right, title and ownership
interest in her animals without her consent and without lawful justification.

143. The conversion of Plaintiff's animals by Defendants has caused
Plaintiff to hire an attorney to file the instant lawsuit in an attempt to have her
pets returned; in dong so she has had to incur various costs and expenses, all to
their financial detriment.

144. Defendants’ conduct so shocks the conscious and is so outrageous,

reckless, wilful and illegal so as to justify an award of punitive damages.
Caasel2020atC60695JEIDGumeta17 Fite ORiBAD Page walt

WHEREFORE, Plaintiff respectfully requests that this Honorable Court
enter judgment in her favor and against the Defendants as prayed for in this
Complaint, including, but not limited to, actual, consequential, treble and
punitive damages as well as damages for pain and suffering, attorneys’ fees
pursuant to 42 Pa.C.S. Section 1988 and such additional relief as this Honorable

Court may deem appropriate.

OUNT VII: LEV
PLAINTIFF v. DEFENDANTS P.S.P., TESSITORE, PAPILLION, CAMP

PAPILON, POCONO PEAK AND DR. THOMPSON

145. Plaintiffs incorporate paragraphs | through 144, inclusive, of her
Complaint as though fully set forth herein.

146. At all times relevant hereto, Plaintiff was and still is the owner of the
seven animal seized and converted by Defendants P.S.P., Tessitore, Papillon,
Camp Papillon, Pocono Peak and Dr. Thompson.

147. Plaintiff was and is still the sole owner of the animals seized and
converted and is still entitled to possess them.

148. Defendants named in this Count have unlawfully and without
consent or justification gained possession over Plaintiff's animals and have
illegally and without justification or consent kept them away from their owner

and the Defendants, individually and/or jointly have refused to return them
Casecl2020atO6QCOSINEJDOmonert O17 AribeCRGAEBLZ0 Pages cif4t6

despite multiple requests and demands.

149. Asa direct and proximate result of Defendants’ unlawful detention
of Duke, Plaintiff has been forced to hire an attorney to file the instant lawsuit in
an attempt to get their dog back; they have also had to incur various costs and
expenses in this lawsuit and in an attempt to get her pets returned, all to her
financial detriment.

150. The property which is the subject of this action is easily identifiable
and their identities are known to all parties.

151. Defendants’ conduct so shocks the conscious and is so outrageous,
reckless, wilful and illegal so as to justify an award of punitive damages.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court
enter judgment in her favor and against the Defendants as prayed for in this
Complaint, including, but not limited to, actual, consequential, treble and
punitive damages as well as damages for pain and suffering, attorneys’ fees
pursuant to 42 Pa.C.S. Section 1988 and such additional relief as this Honorable
Court may deem appropriate.

Dated: September 17, 2020 By: We eine dol pn

BLE TH ANDERSON, Esq.
Attor for Plaintiff
Commonwealth of Pennsylvania APPLICATION FOR
e = SEARCH WARRANT
COUNTY OF Monroe aoc AND AUTHORIZATION
Docket Number Police Incident Warrant Control
{issuing Authority): Number: PA 2018-1081232 Number:

C@sse12020atO6060SJKEIDOmauertra 17 FeEHORILER2ED Aap ca2cit465

 

 

 

 

aie oF ones, otc on possession oF Sun Piss Tu SeaRCito stow oh et adr isi” *

(570) 646-2271

 

PSP/Fern Ridge

 

Tpr. Shaun FLYNN

eee et

" DENTiPY EMS TO BE SEARCHED FOR AND SIZAD (ic'os sone os posse:
Any and all animals lo include alive, dead, bom, or unborn thal could be victims of Title 18 Section 5532 Negelct of Animals, Section 5533

Crualty to Animal, or Section 5534 Aggravied Cruelty to Animals.

    

Sit oe ae . PLUNGE Cae aNGST
"SPECIFIC DESCRIPTION OF GF PREMISES AND/GA PERSON TO GE SEARCHED (Sere! and fio, Apt. his. ‘Vohice, Sale Depost Bax: ei):

Residence located al 752 Toll Rd. Effort, PA. The residence is a tan ranch style home on a comer lol. The curtilage around the residence where
arly and all animals are present to include any out buildings on the property.

ine + pep

‘
a

ffaron Martin PETERS ee
VIOLATKIN OF {Ooscbe concud oF spocly sehtol : - coe DATES)OF ViGiaTON
Sections 5532, 5533, 5534 09/20/18

 

 

By Warrant Application Approved by District Attorney — DA File No. Ko

per Pa.R.CrimLP, 2072/4) wilh assigned File No. per PaA.Crim. P. 507) *
C Additional Pag Pages Attached (Other than Affidavit of Probable Cause) Rich? wis be
&] Probable Cause Atti MUST be attached (unless sealed below) Total numberof pages:

 

OP THE PL C88 AKT UCAS)

 

 

Tha below named Affant, Seiag ody avons for Stoned) bute fa haceg Aeboay soon to tere ee
cause lo beleve that certain property is evidence of or the ‘ult of 2 aime or is contraband or is unlawfully possessed or is otherwise subject to
s or in the possession of the particular person as described above. | certily that this fling

 
 
 
 

 

 

 

seizure, and is loc t
7 he Aroviston: l od Records Public A F of the U o * .
4 orreaicr-and-documents-afferentpthan non-confidential information and documents. coquive fing
ae 10877
2.75 (ELS " Ht Private Affiant — . .. .,, Badge Number
= . +. ees ifs.) S, Sey tts oe tet

 

 

 

 

 

“s ite ; a i ede tae 1a — Tew a = fee A cetera is tt at tele el ty ite’ oe Ae Ses See

SEARCH WARRANT “WHEREAS, facts have been swom to or affirmed before me by written affidavii(s) attached hereto trom

TO LAW ENFORCEMENT which | have found probable cause, | do authorize you to search the premises cr person described, and to
seize, secure, Inventory and make ratum according to the Pennsylvania Rules of Criminal Procedure.

OFFICER.
(‘this Warrant shail be served as soon as practicable and shall be served only between the hours af BAM to 10PM but in no event lator than:*

EXihis w li be served as soon a
Onis oe 3.6: rotumed to judicts
issulng finds

    

 

L} For good cause stated In the affidavit(s) the Search Warrant Affidavit(s) are sealed for
days by my certification and Canenas. (Pa.R.Crim.P. 211)

—__________(Date) (SEAL)

 

 

 

Signature of Issuing Authority of the Court of Common Pisas or Court Justice or Judge).

 

TO BE COMPLETED BY THE ISSUING AUTHORITY

 

 

-

ae 570 {4 ~ VL

= EF yn bit + A"
Casecl202catO6QC0SINEJDOmanert O17 ArideCDGAEBLZ0 PRagesEBcif4t6

AFFIDAVIT OF
PROBABLE CAUSE

 

Commonwealth of Pennsylvania

       

      

COUNTY OF Monroe

 

 

 

erase ar z SU eee Rae HR Nr a EN]
Docket Number Police Incident Warrant Control
(ssuirig AuihGiity >. Number. PA 2U76-1067252 Number.

PROBABLE CAUSE BELIEF IS BASED UPON THE FOLLOWING FACTS AND CIRCUMSTANCES:

read ie oe i ok Be LOH SS Tao Py ENTS L 1) SOME Le SF BI LN ELI TOLLS Pt oe Lee Wn ea cae en
—

       

 

  

 

 

1. In that your affiant, Trooper Shaun M. FLYNN, is a duly sworn member of the Pennsylvania State Police, Troop N/Fern Ridge
Criminal Investigation Unit.

2. That on Wednesday, 09/19/18, at approximately 0728 hours, PSP/Fern Ridge responded to the residence of 752 Toll Rd. Effort,
PA, Monroe County, for a report of multiple dog law violations. After further investigation, troopers from PSP/Fern Ridge discovered
the outside of the residence in deplorable conditions. They observed mutiple dogs in a fenced in area in the rear of the residence,
confined to engins in living conditions that were less than habitable, such as feces everywhere, miscelaneous household trash strewn
about the property. All of the dogs that were observed were emaciated, in partuicular one of the dogs was severely emaciated. The
dog was observed severely ematiated was urinating blood while the troopers were there. When troopers responded to the residence
on Thursday, 09/20/18, that severely emaciated dog was not outside of the residence and is believed to be inside the residence. An
unknown number of cats were also observed inside and outside of the residence. The inside of the residence was observed in
deplorable conditions with more animals observed inside the residence living in conditions that were less that habitable.

3. As Per Title 18§ 5553. Search warrants.

Where a violation of this subchapter is alleged, an issuing authority may, in compliance with the applicable provisions of the
Pennsylvania Rules of Criminal Procedure, issue to a police officer or an agent of a society or association for the prevention of cruelty
to animals duly incorporated under the laws of this Commonwealth a search warrant authorizing the search of a building or an
enclosure in which a violation of this subchapter is occurring or has occurred and authorizing the seizure of evidence of the violation,
including, but not limited to, the animals which were the subject of the violation. Where an animal seized is found to be neglecied or
Starving, the police officer or agent is authorized to provide the care that is reasonably necessary and, where any animal seized is
found to be disabled, injured or diseased beyond reasonable hope of recovery. the police officer or agent is authorized to provide for
the humane destruction of the animal.

4. Based on the above listed information, your affiant is respectfully requesting a search of the residence that will be necessary for
the development of further investigative evidence, regarding any and all violations of Title 18 Sections 5532, 5533, 5534.

 

!, THE AFFIANT, BEING DULY SWORN ACCORDING TO LAW, DEPOSE AND SAY THAT THE FACTS SET FORTH IN THE AFFIDAVIT
ARE TRUE AND GORRECT TO THE BEST OF MY KNOWLEDGE, INFORMATION AND BELIEF. | certify that this filing complies with

  
  

 

          

 

 

 

the provisions 6fjthe Case Records/Public Access Policy of the Unified Judicial System of Pennsylvania that require filin idential
ey Hona eV document di p ry han non-confidentialAnformegtion and documents. y =
HN AA \ TA
No <p. 00. MA fe 7 pet
Affibnt Signature ee Date 09/20/18 ISsuing Authority Signdture Date

 

 

aorc 408 2
CGaasel02cai06060S5JEIJDamineré S17 FiRDOIS2D Rage shat“

RETURN of SERVICE
AND INVENTORY

 

Commonwealth of Pennsylvania

 

COUNTY OF Monroe

 

 

    

 

Docket Number: Police Incident ~ Warrant Control

ViSSuing Auiiority j. MuMDS?. PA Zuiu-iveigss iNUMDET.

Date of Search: 99/20/18 Time of Search: Property Seized as result of Search(Y/N): vf
Date of Return: Time of Return: Officer Making Return:

 

Signature of Person Seizing Property:

 

Other Officers Participating in Search:

 

 

it A, SEARCH WARRANTS”

Rule 202. Approval of Search Warrant Aeaticatane by Atorey! for the Commonwealth - Local Option.
(a) The District Attorney of any county may require that search warrant applications filed in the county have the approval of an attorney for the
Commonwealth prior to filing.
Rule 204. Person To Serve Warrant.
A search warrant shall be served by a law enforcement officer.
Rule 205, Contents of Search Warrant.
Each search warrant shall be signed by the issuing authority and shall:
(1) specify the date and time of issuance;
(2) identify specifically the property to be seized;
(3) name or describe with particularity the person or place to be searched:
(4) direct that the search be executed either; (a) within a specified period of time, not to exceed 2 days from the time of issuance, or:
(b) when the warrant is issued for a prospective event, only after the specified event has occurred.
(5) direct that the warrant be served in the daytime unless otherwise authorized on the warrant, PROVIDED THAT, for purposes of the
Rules of Chapter2, Part A., the term “daytime” shall be used to mean the hours of 6 a.m. to 10 p.m.;
(6) designate by title the judicial officer to whom the warrant shall be returned;
(7) certify that the issuing authority has found probable cause based upon the facts sworn to or affirmed before the issuing authority by written
affidavil(s) attached to the warrant; and
(8) when applicable, certify on the face of the warrant that for good cause shown the affidavit(s) is sealed pursuant to Rule 211 and state
the length of time the affidavit(s) will be sealed.

  

Rule 206. Contents of Application for Search Warrant.

Each application for a search warrant shall be supported by written affidavit(s) signed and swom to or affirmed before an issuing authority, which

affidavit(s) shall:

(1) state the name and department, agency, or address of the affiant;

(2) identify specifically the items or property to be searched for and seized;

(3) name or describe with particularity the person or place to be searched;

(4) identify the ovmer, occupant. or possessor of the place to be searched:

(5) specify or describe the crime which has been or is being committed;

(6) set forth specifically the facts and circumstances which form the basis for the affiant’s conclusion that there is probable cause to believe
that the items or property identified are evidence or the fruit of a crime, or are contraband, or are or are expected to be otherwise
unlawfully possessed or subject to seizure, and that these ilems or property are or are expected to be located on the particular

person or at the particular place described;
(7) if a “nighttime” search is requested (i.e., 10 p.m. to 6 a.m.), state additional reasonable cause for seeking permission to search in
the nighttime; and
(8) when the attorney for the Commonwealth is requesting that the affidavit(s) be sealed pursuant to Rule 211, state the facts ana
circumstances which are alleged to establish good cause for the sealing of the affidavit(s).

Rule 208. Copy of Warrant; Receipt for Seized Property.
(a) Alaw enforcement officer, upon taking property pursuant to a search warrant, shall leave with the person from whom or from whose
premises the property was taken a copy of the warrant and affidavil(s) in support thereof, and a receipt for the property seized A copy
of the warrant and affidavit(s) must be left whether or not any property is seized.
(b) I! no one is present on the premises when the warrant is executed, the officer shall leave the documents specified in paragraph (a) at a conspicuous
location in the:said premises. A copy of the warrant and affidavit(s) must be left whether or not any property is seized.
(c) Notwithstanding the requirements in paragraphs (a) and (b), the officer shall not leave a copy of an affidavit that has been sealed
pursuant to Rule 211.
Rule 209, Return with Inventory.
(a) An inventory of items seized shall be made by the law enforcement officer serving a search warrant. The inventory shall be made in the
presence of the person from whose possession or premises the property was taken, when feasible, or otherwise in the presence of
at least one witness. The officer shall sign a stalement on the inventory that it is a true and correct listing of all items seized,
and that the signer is subject to the penalties and provisions of 18 Pa.C.S. Section 4904(b) - Unswom Falsification to Authorities.
The inventory shall be returned to and filed with the issuing authority,
(b) The judicial officer to whom the return was made shail upon request Cause a copy of the inventory to be delivered to the applicant for the
warrant and to the person from whom, or from whose premises. the property was taken.
(c) When the search warrant affidavit(s) is sealed pursuant to Rule 211, the return shall be made to the justice or judge who issued the warrant.

 

get A ea eee ea eet SDN De PU ity tee EES eee

THE LAW ENFORCEMENT OFFICER SHALL MAKE ALL RETURNS TO THE ISSUING AUTHORITY
DESIGNATED ON THE SEARCH WARRANT.

 

AOPC 413A

 

 
Caaecl3020at.06N00SNEJDOmaneretrA 1/7 AribeCOS1RS220 Heagessbabi46s

ACOPY OF THIS FORM, WHEN COMPLETED, IS TO BE ATTACHED TO EACH COPY OF THE SEARCH WARRANTS/AFFIDAVIT

Commonwealth of Pennsylvania RECEIPT / INVENTCRY
OF SEIZED PROPERTY

 

 

cou NTY OF Monroe

 

 

 

    

ART eer ee Rory Oe ee ere ay ee eee
WOCKE: Iyulhibe Ponce incigeni Viaifani UGniGi
(Issuing Authority): NumFek: i 2018- 1081232 Number:
Adee edd SSE RRVET PSS ADA NCAY PANDAS IRIS UST OE OT
Date of Search: Time of Search: | vente Page Number:
9/20/18
of Pages

    

WG. SL CASES SEAL eta Sa a Ra! Se Saas Se ES
Tpr. Shaun FLYNN | PSP/Fern Ridge | — 0877

Affiant Agency or Address if private affiant Badge No.

The following property was taken / seized and a copy of this Receipt / Inventory with a copy of the Search
Warrant and affidavit(s) (if not sealed) was

w personally served on (name of person) PPR MARTIN PET ERS

[J was left at span ieea the location)

Leas JP ane bg TPR TRL SE A MY RST ay RES LEER A be ae Re EF a, BT
tem “Quantity “ten Make, Model, Serial No., Color, etc.
Number Desespisn

] CeowA) 78 BLACK. “LAL

\ RACK | Bhown Ge lM4n SHEPHERDS

| Blow GERMAN sre PRaPh {11x

| BLACK LAB
{ Blauw Boxer MIX

RiAcc Boyer | Pre
| Wit7Te Tw 2eP AM AW
\ Wit TE RABBIT _

 

 

 

 

 

 

 

 

 

 

DOES Pe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ph do hereby state that this inventory 48 to the best of my/our knowledge and belief a true and correct listing of all items seized, and that I/we
Reggipt J ry subjg¥t tothe penalties and provi PE C.S. 4904(b)-- warn Falsification to Authorities. .
eA FHL ee Jdtef7

 

 

 

 

 

Signaturk Piefaon Issuing Recetpt / Inventory —Printed Name Affitiation Badge or Title
Signature of Witness Printed Name Affiliation Badge or Title
Signature of person making search Printed Name Affiliation Badge or Title

 

 

 

AOPC 4138 4
 

tayoerzoly SU sat PRAHA IEOONTAAL Fa OULEBED Rayesaitanm | ws" ¥¥s

6ade-
PSOE a Tk | , WdbzLbe eLaReiot poring

 

 

JUNO g Gupsyjo, - satujury jo ja/Gan V $8 Ze9¢ § aL
gyunco 9 got 0 Aversa v 98 sese Sap
YjBed 40 jgg Bujaned ~ spay 0} Avorn poyeacuBoy (pee) ev 88 yeas § a,

(CEMETS TY

 

 
  

Ag Caasel3020at.0 60605.KE JD Onouarerg 10, Frjéesh Cs Zp Rear ate ‘
- hee POLICE CRIMINAL COMPLAINT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. “Y OF: MONROE _| : vs. .
~ =
gisterial District Number. 43-3-04 DEFENDANT: (NAME and ADDRESS):
MDJ Name: Hon. - COLLEEN MANCUSO DENISE ANNE CROOKER
Addroce: 1479 ROUTE 9na __
PC BOX 218 First Name Middle Name Last Namc Gen.
BRODHEADSVILLE, PA 752 TOLL RD:
. 418322 EFFORT, PA 18330
Telephone: 570-992-4919
NCIC EXTRADITION CODE TYPE
I] 1-Fetony Full [| 5-Felony Pend. [_] c-Misdemeanor Surrounding States Distance:
L] 2-Fetony Ltd. [_] e-Felony Pend. Extradition Determ. [_] D-Misdemeanor No Extradition
[_] 3-Felony Surrounding States [] A-Misdemeanor Full (J E-Misdemeanor Pending
EX] 4-Felony No Ext [] B-Misdemeanor Limited [_] F-Misdemeanor Pending Extradition Determ.
DEFENDANT IDENTIFICATION INFORMATION
Docket Number 0 Filed WY Oca Number Complaint/incident Number Re SBho
PA 2018-1081232 YES XXJNO
CR 37948 NS, UGY4o4S
GENDER | poB 02/09/65 | PoB PENNSYLVANIA | Add'l DOB | Co-Defendant(s)
CI Mate First Name: . Middle Name: Last Name: Gen.
[KK] Female AKA
RACE El white [J Asian ‘C1 Black [1] Native American [1 unknown 3
ETHNICITY (1) Hispanic BJ Non-Hispanic [J Unknown __
HAIRCOLOR ([] GRY (Gry) (] RED (Red/Aubn.) ([]spy(Sandy) [[] BLU Blue) CJ] PLe (Purple) [] BRO (Brown)
(J Buk Bleck) [-] ONG (Orange) Cl wnicwhitey [1] xxx (unk. / Bald) [J GRN(Green) [[] PNK @ink)
BX] BLN (Blonde / Strawberry) _ __ _
EYE COLOR (-] BLK Biack) (J Btu (Blue) (-] BRO (Brown) [_] GRN (Green) UO cry (Gry)
BX] HAZ (Hazel) (CJ Mar (Maroon) (J enk (Pink) [] MUL (Multicolored) (J xxx (Unknown)
WEIGHT (Ibs.)
DNA Clyves Kino ‘| DNA Location 150
FBI Number 66314DA4 |MNU Number | Ft. HEIGHT In.
Defendant Fingerprinted _ |[_] ves [J No 5 | 05
Fingerprint Classification:
DEFENDANT VEHICLE INFORMATION
Plate # | State | Hazmat | Registration Sticker (MIWYY) Comm'l Veh. Ind. School Veh. |Oth. NCIC Veh. Code Re
O came
VIN Year | Make Model Style Color as a
Office of the Attorney for the Commonwealth KjApproved (_]Disapproved because: _
(The et@omey for the Gommonwasin may requirc Gat he compiaint, eres! werrent aMdeval, or both bo approved by the storey for the Commonweeith prior fo fing. Pa.R. Crim. P.507.)
APPROVED VIA EMAIL 10/16/18
(Name of Attorney tor Commenwaatth - Please Print or Type) (Gignature of Attomey for Commonwealth) (Dete)
|, TPR. GEORGE TESSITORE 00708350/12497
(Namo of AfMlent - Please Print or Type) (PSP/AMPOETC - Assigned Afflant ID Number & Badge #)
of the Pennsylvania State Police, Troo Eern Ridge PAPSP2800
(dertty Cepartment or Agency Represented and Podtica! Subdivision) (Poles Agency OFT Number)

do hereby state: (check appropriate box)
1. 2 | accuse the above named defendant who lives at the address set forth above
(J | accuse the defendant whose name is unknown to me but who is described as _

C] | accuse the defendant whose name and popular designation or nickname is unknown to me and whom | have therefore designated
as John Doe or Jane Doe.

with violating the penal laws of the Commonwealth of Pennsylvania at: _202 752 TOLL RD N LL Ti SHIP
(Subdivision Code) (Placo-Political Subdivision)

in MONROE County — AS ogy, OT about WEDNESDAY, 09/19/18, AT APPROXIMATELY 0728 HRS
MAGISTERIAL DISTRICT COURT
MAGISTERIAL DISTRICT CouRT RECEIVED ec
RECEVED CL OCT 22 2018

OcT 81 2bis Exhvoit rt 05"
 

 

———— Cea OONOOSINEIDOnauerst B17 AflibetiOSe1Ee200 AeappeSB80sf466

ses POLICE CRIMINAL COMPLAINT

 

 

 

 

f T T ( |
| Docket Number. ' Date Filed: | OTN/LiveScan Number Compiaint/incident Number :
(R-379-18 | 10/3, /) | UEY4 oye ~ PA 2018-1081232
First: Middle: Last:
Defendant Name | DENISE ANNE CROOKER

 

 

 

 

The acts committed by the accused are described below with each Act of Assembly or statute allegedly violated, if

appropriate. When there is more than one offense, each offense should be numbered chronologically.
(Set forth a brief summary of the facts sufficient to advise the defendant of the nature ofthe affense(s) charged. A citation to the statute(s) allegedly violated, without mare, is not sufficient. Ing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

summary case, you must cite the specific section(s) and subsection(s) of the statute(s) or ordinance(s) allegedly viclated.
Inchoate [[] Attempt [[] Solicitation [] Conspiracy -
Offense 18901 A | 18902 A 18.903 Number of Victims Age 60 or Older: 0
fd .
heats 1 | 5534 | (a)(2) ofthe | Title 18 , PA Crimes Code 1 F3 260/
Offense # Section Subsection PA Statute (Title) Counts Grade NCIC Offense Code UCRINIBRS Code
PennDOT Data Accident
(if applicable) Number (_] interstate (] Safety Zone (] work Zone

 

 

 

 

 

 

Statute Description (include the name of statute or ordinance):

Aggravated Cruelty to Animal

Acts of the accused associated with this Offense:
IN THAT, on or about said date, Denise Anne CROOKER did intentionally or knowingly violate Section 5532

relating to neglect of animal) or 5533 (relating to cruelty to animal) causing serious bodily injury to the animal or

the death of the animal, in violation of Section 5534(a)(2) of the PA Crimes Code
inchoate [] Attempt [_] Solicitation L] Conspiracy
18901 A 18902 A 18903 Number of Victims Age 60 or Older: 0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Offense
C
Lead? 2 | 5533 | (a) ofthe | Title 18 , PA Crimes Code 1 M2 260/
' Offense # Section Subsection PA Statute (Title) Counts Grade NCIC Offense Code UCRI/NIBRS Code
PennDOT Data Accident
(If applicable) Number interstate (1 safety Zone C1 work Zone

 

 

 

 

 

 

Statute Description (include the name of statute or ordinance):

Cruelty to Animal

Acts of the accused associated with this Offense:
IN THAT, on or about said date, Denise Anne CROOKER did intentionally, knowingly or recklessly illtreat,

loverload, beat, abandon or abuse an animal, causing bodily injury to the animal or places the animal at imminent
risk of serious bodily injury, in violation of Section 5533(a) of the PA Crimes Code

 

 

 

 

 

AOPC 412A — Rev. 7/18 Page 2 of 5
Caasels020atvO6060SNEIDGmourreai7 AriésCe1Es220 eae smocht46s

oa POLICE CRIMINAL COMPLAINT

 

 

1
Docket Number. Date Filed. OTN/LiveScan Number Complaintiincident Number :
C2294 | LOR Ne LOGY Yoyg ~ PA 2018-1081232
First: Middle: Last:
Demeret heme | nena ANNE CROOKER

 

 

 

 

 

 

The acts committed by the accused are described below with each Act of Assembly or statute allegedly violated, if

appropriate. When there is more than one offense, each offense should be numbered chronologically.
(Set forth a brief summary of the facts sufficient to advise the defendant of the nature of the offense(s) charged. A citation to the statute(s) allegedly violated, without more, Is not sufficient. In a

summary case, you must cite the specific section(s) and subsection(s) of the statute(s) or ordinance(s) allegedly violated.
inchoate = |[-] Attempt Pp Solicitation [L) Conspiracy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Offense 18 901A 18902A 18 903 Number of Victims Age 60 or Older: 0
Oa
Lead? 3 | 5532 | (a) ofthe | Title 18 , PA Crimes Code 1 M3 260/
Offense # Section Subsection PA Statute (Title) Counts Grade NCIC Offense Code UCRINIBRS Code
PennDOT Data Accident
__ (if appticabte) Number (C1 interstate C Safety Zone (1) Work Zone

Statute Description (include the name of statute or ordinance):

Neglect of Animal

 

Acts of the accused associated with this Offense:

IN THAT, on or about said date, Aaron Martin PETERS did fail to provide any of the following for each animal
jto which the person has a duty of care, whether belonging to himself or otherwise; necessary sustenance and
potable water; access to clean and sanitary shelter and protection from the weather: and/or necessary Veterinary
care; causing bodily injury to the animal or places the animal at imminent risk of serious of serious bodily injury, in
violation of Section 5532(a) of the PA Crimes Code.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inchoate [CL] Attempt [L) Solicitation [] Conspiracy | j
Offonse 18 001A 18.902. 18 903 Number of Victims Age 60 or Older: 0
C
Lead?. 4 |5533 | (a) ofthe | Title 18, PA Crimes Code 7 s 260/
Offense # Section Subsection PA Statute (Title) Counts Grade NCIC OffenseCode § UCR/NIBRS Code
PennDOT Data Accident
(applicable) Number C1 intorstate C1] safety Zone (1) Work Zone

 

 

 

 

 

 

Statute Description (include the name of statute or ordinance):
Cruelty to Animal
Acts of the accused associated with this Offense:
IN THAT, on or about said date, Aaron Martin PETERS did intentionally, knowingly or recklessly illtreat,
overload, beat, abandon or abuse an animal, in violation of Section 5533(a) of the PA Crimes Code

 

 

 

 

 

AOPC 412A ~ Rev. 7/18 Page 3 of 5
 

2

 

ae ee Ee eS ES

POLICE CRIMINAL COMPLAINT

 

 

ir ; ‘
| Docket Number: Date Filed: | OTNiLiveScan Number _| Complaintincident Number
CR-279-18_| 1 013118 | UL44048~lo PA 2018-1081282
First: Middle: Last:
DefendantName | DENISE ANNE CROOKER

 

 

 

 

 

 

The acts committed by the accused are described
appropriate. When there is more than one offense,

below with each Act of Assembly or statute allegedly violated, if
each offense should be numbered chronologically.

(Set forth a brief summary of the facts eae ocr nise the defendant ofthe nature of the ofenso(s) charged. A cation to tho statutes) allegedly olted, without mere, le not euiclon: Ina

summary case, you must cite the specific section(s) and

subsection(s) of the statute(s) or erdinance(s) allegedly violated.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

inchoate ‘[[_] Attempt [] Solicitation [] Conspiracy
ee 18.901 A 18902 A 18903 Number of Victims Age 60 or Older: 0
Lead? 5 | 5532 | (a) | ofthe | Title 18, PA Crimes Code 7 s 260/
Offense # Section Subsection PA Statute (Tite) Counts Grade NCIC OffenseCode  UCRINIBRS Code
~ PennDOT Data Accident
(if applicable) Number C interstate L safety zone (J Work Zone

 

 

 

 

 

 

 

potable water; acces

bs which the person has a duty o

Statute Description (include the name of statute or ordinance):
| Neglect of Animal

Acts of the accused associat
IN THAT, on or about said

ed with this Offense:
date, Aaron Martin PETERS did fa
f care, whether belonging to himself or otherwise; necessary sustenance and

il to provide any of the following for each animal

s to clean and sanitary shelter and protection from the weather; and/or necessary veterinary
care; in violation of Section 5532(a) of the PA Crimes Code.

 

 

AOPC 412A — Rev. 7/18

Page 4 of 5
Caasels020atvO6060SNEIDGmourrer ai AriéeCRe1Es220 AeapeH1 obf46s

 

 

#8 poLicE CRIMINAL COMPLAINT

Docket Number: Date Filed: OTNILiveScan Number Compiaint/incident Number

 

 

 

 

 

 

 

 

 

CRAx1918 | 10/38 | Ub44 OUR nae
First: Middle: Last:
DefendantName | DENISE ANNE CROOKER
| ask that a warrant of arrest or a summons be issued and that the defendant be required to answer the

N

charges | have made.

3. | verify that the facts set forth in this complaint are true and correct to the best of my knowledge or
information and belief. This verification is made subject to the penalties of Section 4904 of the Crimes
Code (18 Pa.C.S.§4904) relating to unsworn falsification to authorities.

4. This complaint consists of the preceding page(s) numbered 4 through 4.

5. | certify that this filing complies with the provisions of the Case Records Public Access Policy of the
Unified Judicial System of Pennsylvania that require filing confidential information and documents
differently than non-confidential information and documents.

The acts committed by the accused, as listed and hereafter, were ag ainst the peace and dignity of the
Commonwealth of Pennsylvania and were contrary to the Act(s) of the Assembly, or in violation of the statutes

cited.
(Before a warrant of arrest can be issued, an affidavit of probable cause must be completed, sworn to

before the issuing authority, and attached.)

(Signature of

OCTOBER 19, 2018

 

 

eS

AND NOW, on this date, | certify that the complaint has been properly
completed and verified. ‘An affidavit of probable cause must be completed before a warrant can be issued.

(Magisterial District Court Number)

 

 

SEAL

 

 

 

—s Page 5 of 5
 

  

POLICE CRIMINAL COMPLAINT

OTNiLiveScan Number: Complaint/incidant Number

 

 

 

 

 

 

Docket Number: Date Filed:
Ch319-18 | 1 0/31 11g | OGY4oyR-b - PA 2018-1081232
‘ : First: : Middie: ; Last: '
| Defendant Name: | Denise | Anne | CROOKER ‘|

 

AFFIDAVIT of PROBABLE CAUSE

Your Affiant, Trooper George J. TESSITORE, is a sworn member of the Pennsylvania State Police, currently assigned to the Patrol
Section, Troop N, Fern Ridge Station. As such, | am empowered to conducted investigations into the violation of the law of this
Commonwealth, including, any violation of Titie 18, 35, 67, and 75. During the course of such investigations, | am authorized to apply
for, obtain, and serve search warrants, make seizures and arrests. Your Affiant has been a member of the Pennsylvania State Police
for four years, and as such has been involved in numerous criminal investigations.

On Wednesday, 09/19/18, at approximately 0741 hrs, | was dispatched to 752 Toll Rd, Chestnuthill Township, Monroe County, for a
report of a malnourished dog observed to be chained to a tree in the driveway of the residence. | responded to the scene, assisted by
Trooper George WEITZ. Upon our arrival at the scene, | observed a black Labrador to be chained to a tree in the driveway as
described by the complainant. The Labrador was very skinny, malnourished, and its rib cage was visible. Contact was made at the
residence with Aaron Martin PETERS, one of the owners of the anifnals. The other owner of the animals was identified as the
DEFENDANT, Denise Anne CROOKER. At the residence, | located 5 additional dogs in the backyard. All dogs were very skinny, and
there was no sight of any food bow's. One dog was observed urinating blood while we were on scene.

On Thursday, 09/20/18, Trooper Shaun FLYNN made application for a search warrant as per Title 18 Section 5553. The search
warrant resulted in the seizure of seven (7) dogs and one (1) rabbit. The animals were taken into the care of Camp Papillon, located at

128 Brainam Ln, Stroudsburg, PA 18360.

On Friday, 10/12/18, a received a copy of veterinarian records from the Pocono Peak Veterinary Center. The records showed that
one dog had to be put down due to cancer and rocks located in its stomach. The remaining six dogs were found to have flea
infestation disease, ff Vaccinatonssand the majority were under weight for their breed. | spoke with Gerri L. PAPILLON
regarding PF Nis employed at Camp Papillon. She related that the dogs were not being fed ad food/water,

he rabot were found to overfilled with feces. PAPILLON further related that the dogs had to be groomed due tojdirty, matted hair,

   
    
 

  
 
 

rabbit had overgrown, curled nails from neglected care as well’, ——_—_l

’

On Tuesday, 10/16/18, | consulted with Monroe County ADA Rich WHITE regarding this incident. After providing with him the
synopsis of the incident, ADA WHITE advised me to charge the statutes listed on this Criminal Complaint.

Based on the aforementioned, | respectfully request that CROOKER be made to answer to the charges set forth in the Criminal
Complaint and Affidavit of Probable Cause.

|, TPR. GEORGE TESSITORE, BEING DULY SWORN ACCORDING TO THE LAW, DEPOSE AND SAY THAT THE
FACTS SET FORTH IN THE FOREGOING AFFIDAVIT ARE TRUE AND CORRECT TO THE BEST OF MY
KNOWLEDGE, INFORMATION AND BELIEF.

 

| CERTIFY THAT THIS FILING COMPLIES WITH THE PROVISIONS OF THE CASE RECORDS PUBLIC ACCESS
POLICY OF THE UNIFIED JUDICIAL SYSTEM OF PENNSYLVANIA THAT REQUIRE FILING CONFIDENTIAL
INFORMATION AND DOCUMENTS DIFFERENTLY THAN NON-CONFIDENTIAL INEORMBSTION AND DOCUMENTS.

 
    

  

 

(Signature of Affiant)

Sworn to me and subscribed be me this 4 day of / al a\ Of p v| %
Date o—\ NC > ~ Fan Dias Judge
¥ “Ne a

My commission expires first Monday of January, 64

 

 

SEAL

 

 

 

 

 

AOPC 411C - Rev. 07/18 Page 1 of 1
Caecl3020ah06N00SNEJDOmonert A 1/7 AriéenCRd1ES220 Peage448cti466

Elizabeth Anderson, Esquire

1761 Route 590

Hawley, Pennsylvania 18428

(570) 685-1023 — Telephone

(570) 685-5873 — Facsimile Transmission
andrson@ptd.net

Please reply to Hawley address

Monroe County Office:

17 North Sixth Street
Stroudsburg, Pennsylvania 18360

January 29, 2019

Ms. Gerri Papillon

CAMP PAPILLON

128 Brainerd Lane

Stroudsburg, Pennsylvania 18360

RE: Denise Anne Crooker
Dear Ms. Papillon:

This letter follows up our brief conversation at Magistrate Mancuso’s court on J anuary 18,
2019 following the preliminary hearing held in connection with animal cruelty charges that were
filed against my client, Denise Crooker. As you also know, all of those charges were dismissed
against her at the preliminary hearing.

As Tasked you back then, my client would like the dogs and rabbit returned to her, including
the body of the dog that was euthanized, Kelly . At that time, you indicated that you could not return
them. If we cannot agree to a resolution of this matter, then I will be forced to file a Motion for
return of property.

From the testimony adduced at the preliminary hearing, apparently Kelly was euthanized
without the permission of the owner(s) of the dog and without a court order. Such action appears to
constitute a civil rights violation as Camp Papillon was acting jointly and in concert with the
Pennsylvania State Police, a law enforcement agency, and it was you who authorized Kelly’s
destruction. Iam prepared to file a Motion for the return of the dogs and rabbit, including the body
of the deceased dog, Kelly.

Unless a global resolution can be reached, Kelly’s destruction may result in the filing of a
separate action against all responsible parties. In addition, Camp Papillon posted a newspaper article
concerning my client when she was first charged which engendered many nasty comments from the
public.

Exhilork 8°
Caasel3020at.C 60605 NEIDGmouere 817 Friese Pepe dhaf4ss

Ms. Gerri Papillon January 29, 2019
Page Two

If I do not hear from you by February 11, 2019, I will assume that your organization is not
interested in informally resolving this matter and I will proceed with my Motion.

Thank you.

Cordially yours,

 

ELIZABETH ANDERSON

Original sent by certified mail/return receipt requested and by regular mail
Certified Mail Receipt Number 7017 0530 0000 0269 3939
Additional copy sent by email

cc: Ms. Denise Anne Crooker
Casecl2020atO6QC0SINEIDOmonert O17 AribeCRGAEBLZ0 PRagedebcif4t6

Elizabeth Anderson, Esquire

1761 Route 590

Hawley, Pennsylvania 18428

(570) 685-1023 - Telephone

(370) 685-3873 - Facsimile Transmission
andrson@ptd.net

Please reply to Hawley address

Monroe County Office:
17 North Sixth Street
Stroudsburg, Pennsylvania 18360

December 27, 2019

Christie E. Bower, Esquire
65155 Route 209, Unit 2
Stroudsburg. Pennsylvania 18360

RE: Denise Anne Crooker vy. Camp Papillon, et al.
Dear Ms. Bower:

When you first contacted me. you indicated that you wanted me to sent you proof of
ownership of the dogs in question which belonged to Denise Crooker. With the exception of one
dog, I did that months ago. The implicit understanding was that upon proof of ownership, the dogs
would be returned - otherwise. why would | be sending you proof of ownership? Although I did so
a long time ago (with one exception), you have failed and refused to have your client return Ms.
Crooker’s dogs and have ceased communicating with me. My client has been expecting the return
of her dogs for months now and it is starting to look like you have been less than candid with me and
that your client never had any intention of returning the dogs.

I reached out to you several months ago and left a message but heard nothing. Therefore, |
am putting you and your client on notice that I have permission from Ms. Crooker to sue your client
and others in connection with the search warrants, seizure, investigation and failed prosecution,

If your client has insurance. please put the carrier on notice.

I am also advising you that you and your client must preserve evidence, including, without
limitation, the dogs and any documents, records or things relative to this case. As you know, since
the dogs do not belong to your client, they cannot be adopted. And, since my client has been
requesting the return of her dogs since the close of the preliminary hearing, my client is unwilling
to pay any board or care bills as the dogs should have been returned long ago and the Cost of Care
of Seized Animals Act is not available to your client now.

Exibit *D"
Casecl202catO6QC0SINEJDOmonertO17 AribeCBGAEBLZ0 Page 46051466

Christie E. Bower, Esquire December 27, 2019
Page Two

My client is prepared to file suit under various theories. including. without limitation. claims
for conversion and replevin which, as you know. are intentional torts. Attorneys” fees and punitive
damage will be sought along with additional relief. Since the enforcement action was taken in full
cooperation and in conjunction with a municipal agency, Section 1983 and malicious prosecution
claims are also viable options.

Please be guided accordingly.

Cordially yours,

eluate Gu dln

epee ANDERSON
Original sent by email and regular mail

ce: Ms. Denise Anne Crooker
